Citation Nr: 1450887	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-04 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability, to include spondylolisthesis, degenerative disc disease, degenerative arthritis, and spinal fusion.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO has denied the claim of service connection for spondylolisthesis and degenerative disc disease of the lumbar spine; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.  See May 2014 VA examination.      

In August 2010, the Veteran testified in front of the undersigned at a Travel Board hearing.  A transcript of the hearing has been associated with the claim file.  

The case was remanded previously in February 2011.  In December 2013, the Board remanded the case for additional evidentiary development.  The RO continued its prior denial in a June 2014 supplementary statement of the case, and the case is again before the Board for further appellate proceedings. 

The issue of entitlement to TDIU was previously before the Board.  Since then, entitlement to TDIU was granted in a rating decision of June 2014.  As the benefit sought on appeal has now been granted, the issue is no longer before the Board.  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed and considered, to include a transcript of the August 2010 Board hearing presided over by the undersigned Acting Veterans Law Judge.  


FINDING OF FACT

A low back disability did not manifest in service or within the first post-service year, and such disability is not etiologically related to service.

CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In December 2013, the Board remanded the claim and directed the AOJ to afford the Veteran a VA examination to determine the etiology of the Veteran's low back disability.  The Veteran was afforded a VA examination in May 2014, and the examiner provided the requested opinion.  The Veteran's claim was readjudicated in a June 2014 supplemental statement of the case.  

Therefore, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided pre-adjudication VCAA notice by letters in January 2006 and May 2006, in which the Veteran was notified of how to substantiate his claim for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded VA medical examinations in October 2006 and May 2014.  The VA examiners conducted examinations, and the examination reports with the May 2014 VA medical opinion together provide sufficient information such that the Board can render an informed decision.  The Board finds that the VA examinations together are adequate.  

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The medical evidence of record shows diagnoses of spondylolisthesis, degenerative disc disease, degenerative arthritis, and spinal fusion during the appeal period.  See e.g., May 2014 and October 2006 VA examinations.  Accordingly, the first Shedden element, a present disability, is met.

The Veteran contends that while in basic training, he was climbing over an obstacle when he slipped and fell about 15 feet.  He stated that he landed on his buttocks and injured his feet.  See e.g., August 2010 Board hearing transcript at p. 10.  The Veteran has also stated that while he was serving in Vietnam, he fell out of a helicopter and landed on his back onto a pile of sandbags.  See e.g., August 2010 Board hearing transcript at p. 13.  VA has found that the Veteran served in combat and the Board has conceded the occurrence of the reported in-service fall from a helicopter in Vietnam.  See December 2006 rating decision; December 2013 Board remand.  For these reasons, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met.

However, the preponderance of the evidence is against a finding that the Veteran's low back disability is related to service.  The Veteran is certainly competent to provide evidence as to his symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the determination as to the etiology of a low back disability is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It necessarily follows that the Veteran's lay allegations as to the cause of his low back disability are also not competent evidence, although the Veteran's competent observations may be useful to an expert in determining the initial onset and the etiology the Veteran's low back disability and whether there is continuity of symptomatology thereof.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinion that his current low back disability manifested in service and was caused by falls in service is of no probative value. 

The Board notes that the Veteran's statements regarding when his back pain began have been inconsistent and inconsistent with the evidence of record.  The Veteran has reported that he has had back pain since his service.  See e.g., August 2010 Board hearing transcript at p. 21-22.  The Veteran also argues, through his representative, that he self-medicated until 1993, when he had to seek medical treatment.  See September 2014 Informal Hearing Presentation.  

On the other hand, the record shows multiple reports that the Veteran's back pain began in the 1990s.  A December 1993 private treatment note from Rocky Mountain Neurosurgery indicates that in November 1993, the Veteran stepped down off a pedestal, and he felt pain in his low back.  See also May 2014 VA examination (Veteran reported that he stepped off a pedestal and injured his back on the job in the late 1980s or early 1990s).  A May 2002 surgical procedure note indicates that the Veteran has had problems with his back following an on-the-job injury in 1997.  In an October 2003 Attending Physician's Statement, the Veteran reported that he has had low back pain since the late 1990s.  In an October 2003 SSA Disability Report, he reported that his back disability first bothered him in August 1998.  In a January 2004 letter to the SSA, Dr. B. indicated that the Veteran has a long history of low back pain dating back to 1995.  See also January 2004 letter by Dr. P.  In an April 2004 treatment note, Dr. W. indicated that the Veteran first noted onset of symptoms in 1997 or 1998 without any definite precipitating event.  In a December 2005 new patient treatment note, Dr. S. indicated that the Veteran has a history of low back pain since about 1995.  On VA examination in October 2006, the Veteran reported his fall out of the helicopter in service, and he reporting continuing pain, which he described as gnawing pain, in the back "over the years."  The Veteran also reported that he had surgery on his back by Dr. L in 1988; however, the evidence of record shows that Dr. L. performed the surgery in 1998.  In an October 2006 VA treatment record, the Veteran reported chronic low back pain for fifteen years [since 1991].  Because the Veteran's statements regarding the date of initial onset of back pain have been inconsistent, the Board finds that the Veteran is an unreliable historian and that the Veteran's reports that he has had back pain that originated in service and has continued since service and that he self-medicated until 1993 are not credible.  The Board finds that the Veteran's multiple reports to medical professionals that his back symptoms began in the 1990s to be more credible than his assertion that his back pain began in service and has continued since service.  

First, regarding the Veteran's diagnosed degenerative arthritis, the preponderance of the evidence is against a finding that arthritis manifested in service or within the first post-service year.  There is a presumption of service connection for arthritis that manifests during service and then again "at any later date, however remote."  See 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board acknowledges that the Veteran injured his back in service.  The Board also acknowledges that in December 1971, the Veteran was treated for back muscle strain in service.   

However, the competent evidence does not show that the Veteran's current degenerative arthritis manifested in service or within the first post-service year.  Of significant probative value is the May 2014 VA examination, as the examiner performed an examination, thoroughly reviewed the claims file, and based her opinion on her medical expertise, sound medical principles, and the Veteran's history and lay statements.  The May 2014 VA examiner diagnosed the Veteran with low back disabilities including degenerative arthritis.  The examiner opined that the Veteran's low back disabilities are less likely than not related to service.  The examiner considered the Veteran's reports, to include the report that he has had a "sore back" since his service and the Veteran's report of a job injury in the 1980s or 1990s.  The Veteran thoroughly reviewed the Veteran's service treatment records and noted that there was "a brief handwritten note dated 6 December 1971 from Fort Rucker, Alabama, stating muscle strain, back, left side, UA negative."  The examiner opined as follows:

[In] 1971 there is documentation of an episode of low back pain, but within 3 days this appears to have been linked to an episode of flu, raising the question of whether this was not a primary musculoskeletal issue.  This examiner was unable to locate any other episodes of LBP in service, in fact, SF93s/annual exams indicate "no recurrent back pain."

The examiner also noted the Veteran's post-service treatment records which begin in 1993.  The examiner considered the Dr. H.'s private medical opinion that the Veteran's spondylosis and subsequent spondylolisthesis began with the bilateral ankle injuries that occurred in basic training.  On review, the examiner opined as follows:

While there is poor consensus regarding exactly when the Veteran's low back condition did start, there are notes from at least 3 different clinics indicating the back pain related to the work comp injury or late 1990's.  There is only one opinion without any supporting documentation that the low back condition started in service.  This examiner has been instructed to find the veteran's history of falling from the helicopter as credible.  Unfortunately, without any available documentation of back problems or a need for treatment in the two plus decades following his service, and with the preponderance of evidence pointing to the work comp injury as the etiology of his ongoing low back problems, it must be opined that it is less likely as not that his current low back disorder is related to any incident of the Veteran's active duty service.

In short, the May 2014 VA medical opinion shows that the Veteran's low back pain in service was temporary and not permanent, and that the Veteran's current low back disabilities, to include degenerative arthritis, are attributed to the intercurrent cause of back injuries that occurred years after service.  Further, the service treatment records do not show that the Veteran was ever diagnosed with degenerative arthritis in service, and there is no objective evidence that degenerative arthritis manifested in service or within the first post-service year.   Significantly, the Veteran's spine was normal on the December 1971 separation examination.  The Board also notes that the Veteran indicated on a December 1971 Report of Medical History that he did not have recurrent back pain.  

The Board acknowledges the Veteran's representative's contention that when the Veteran sought medical attention for his fall from a helicopter, x-rays were taken but the x-ray reports cannot be located in his records.  See August 2012 Informal Hearing Presentation; see also August 2010 Board hearing transcript at p. 14.  The Veteran's representative also argued that it is not unusual that complaints of a chronic injury to the spine would not be present in the short aftermath after the Veteran's in-service accident.  See August 2012 Informal Hearing Presentation.  However, there is no lay allegation or indication in the record that these x-rays documented arthritis of the lumbar spine.  Further, because there is no indication that the Veteran's representative has expertise in orthopedic medicine, the representative's argument that the Veteran's back disability manifested in service despite lack of complaints of a chronic injury is of no probative value.

For these reasons, and in light of the May 2014 VA examination, the Board finds that the preponderance of the evidence is against a finding that there was a combination of manifestations to identify degenerative arthritis in service and to establish chronicity of arthritis in service.  Also, the Board finds that the competent evidence shows that the Veteran's current degenerative arthritis is clearly attributed to incurrent causes of back injuries that occurred years after service.  The Board also notes that the record shows no diagnosis of arthritis until the May 2014 VA examination, though the Veteran has had extensive prior back treatment and other diagnosed low back disabilities prior to the May 2014 VA examination.  Significantly, there is no evidence in the record of complaints or treatment for the Veteran's current low back disability until decades after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  

In sum, the Veteran's subjective reports of chronicity of back pain originating in service and continuing since service are not credible, the objective evidence outweighs the Veteran's subjective reports of chronicity of back pain, the objective evidence does not show arthritis in service or within the first post-service year, and the objective evidence does not show the continuity of symptomatology component required under 38 C.F.R. § 3.303(b).  For these reasons, the preponderance of the evidence does not show that the Veteran's degenerative arthritis manifested in service, within the first post-service year, nor is continuity of symptomatology present.  Accordingly, the Veteran is not entitled to the presumption of service connection under 38 C.F.R. § 3.303(b).  

Second, the preponderance of the evidence is against a finding that the Veteran's diagnosed low back disabilities are otherwise etiologically related to service.  The Board acknowledges that in a December 2000 letter, Dr. H. diagnosed the Veteran with spondylolysis and subsequent spondylolisthesis.  Dr. H. interviewed the Veteran and referenced the Veteran's reported fall during basic training in 1969 when the Veteran fractured both calcanei.  Dr. H. opined as follows:

Such a fall, with sufficient forces entering the heels to fracture them could very likely have further transmitted those forces into the fragile lower lumbar spine's posterior joint spaces (facets) fracturing the pars interarticularis...[I]t is my opinion, bar[r]ing any other traumatic events not disclosed to this physician, there is a reasonable medical probability that the injury and later necessity of spinal stabilization surgery could very likely be the end result of the aforementioned 1969 military service related injury.  

Because the Veteran apparently did not disclose his post-service on-the-job injuries, to include the 1993 and 1997 on-the-job injuries, and the opinion was rendered without consideration of the Veteran's objective medical history, the Board finds the December 2000 private medical opinion to be of little probative value.  Because the Board finds the May 2014 VA examination is of significant probative value, the May 2014 VA examination outweighs the December 2000 private medical opinion and the Veteran's lay opinion as to causation.  As discussed above, the May 2014 VA examination does not support a finding that the Veteran's current low back disability is etiologically related to service.

The Board acknowledges the Veteran's report, through his representative, that he has had back pain since his in-service injuries and that he reportedly self-medicated until 1993.  See September 2014 Informal Hearing Presentation.  First, however, the Board has found that the Veteran's reports that his back symptoms began in the 1990s to be more credible than his assertion that his back symptoms began in service and has continued since service.  Second, even if the Board concedes that the Veteran has had recurrent back symptoms since service, the list of "chronic" diseases that may be subject to presumptive service connection due to continuity of symptomatology are listed under 38 C.F.R. § 3.309(a), and this list does not include the Veteran's diagnosed low back disabilities other than arthritis.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Third, there is no evidence in the record of complaints or treatment for the Veteran's current low back disability until decades after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

For these reasons, and particularly in light of the May 2014 VA examination, the third Shedden element, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, is not met, and service connection for a low back disability is not warranted.  38 C.F.R. § 3.303.

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability.  Therefore, the benefit of the doubt provision does not apply, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  




CONTINUED ON NEXT PAGE




ORDER

Entitlement to service connection for a low back disability, to include spondylolisthesis, degenerative disc disease, degenerative arthritis, and spinal fusion, is denied.



____________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


